      Case 1:20-cv-00163-DLC Document 53 Filed 09/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :
                          Plaintiff,     :            20cv163 (DLC)
                -v-                      :
                                         :                 ORDER
 DONALD G. BLAKSTAD, ENERGY SOURCES      :
 INTERNATIONAL CORPORATION, and XACT     :
 HOLDINGS CORPORATION,                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On September 2, 2020 plaintiff-intervenor Eric Amos

(“Amos”) moved to intervene in this action for the limited

purpose of filing an interpleader action pursuant to Rule 22,

Fed. R. Civ. P. to deposit disputed funds in the Court’s

registry.   Plaintiff the Securities and Exchange Commission did

not oppose the request to intervene.      An Order of September 3

granted Amos’s request to intervene.

     On September 8, Amos filed his complaint in intervention.

Amos seeks an order allowing him to deposit the disputed funds

into the Court’s registry; discharging him from this lawsuit and

relieving him of all claims to the disputed funds; enjoining the

SEC and Blakstad from filing suit against him in any other forum

related to their respective claims to the disputed funds; and
         Case 1:20-cv-00163-DLC Document 53 Filed 09/11/20 Page 2 of 2



awarding him reasonable costs and attorney fees.            Accordingly,

it is hereby

     ORDERED that any opposition to the relief sought in Amos’s

complaint in intervention shall be filed by September 25, 2020.

     SO ORDERED:

Dated:       New York, New York
             September 11, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
